Name: Council Directive 75/439/EEC of 16 June 1975 on the disposal of waste oils
 Type: Directive
 Subject Matter: deterioration of the environment;  environmental policy;  information technology and data processing
 Date Published: 1975-07-25

 Avis juridique important|31975L0439Council Directive 75/439/EEC of 16 June 1975 on the disposal of waste oils Official Journal L 194 , 25/07/1975 P. 0023 - 0025 Greek special edition: Chapter 15 Volume 1 P. 0077 Spanish special edition: Chapter 15 Volume 1 P. 0091 Portuguese special edition Chapter 15 Volume 1 P. 0091 Finnish special edition: Chapter 15 Volume 1 P. 0229 Swedish special edition: Chapter 15 Volume 1 P. 0229 COUNCIL DIRECTIVE of 16 June 1975 on the disposal of waste oils (75/439/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 100 and 235 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament (1); Having regard to the Opinion of the Economic and Social Committee (2); Whereas any disparity between the provisions on the disposal of waste oils already applicable or in preparation in the various Member States may create unequal conditions of competition and thus directly affect the functioning of the common market ; whereas it is therefore necessary to approximate laws in this field as provided for in Article 100 of the Treaty; Whereas it seems necessary for this approximation of laws to be accompanied by Community action so that one of the aims of the Community in the sphere of protection of the environment can be achieved by wider regulations ; whereas certain specific provisions to this effect should therefore be laid down ; whereas Article 235 of the Treaty should be invoked as the powers required for this purpose have not been provided by the Treaty; Whereas all provisions relating to the disposal of waste oils should have as one of their essential objectives the protection of the environment against the harmful effects caused by the discharge, deposit or treatment of these oils; Whereas the recycling of waste oils may he conducive to a fuel supply policy; Whereas the programme of action of the European Communities on the environment (3) underlines the importance of the problem of the disposal of waste oils without harmful effects upon the environment; Whereas the quantities of waste oils and in particular of emulsions have increased in the Community; Whereas an efficient and coherent system of treatment for waste oils, which will neither create barriers to intra-Community trade nor affect competition, should apply to all such products, even those which are composed only in part of oil, and should provide for their safe treatment under economically satisfactory conditions; Whereas such a system should regulate the treatment, discharge, deposit and collection of waste oils and provide for a system of permits for undertakings which dispose of such oils, for compulsory collection and/or disposal of such oils in certain cases and for suitable inspection procedures; Whereas in cases where certain undertakings are required to collect and/or dispose of waste oils, compensation by indemnities of that part of their costs relating thereto and not covered by their earnings should be possible and whereas these indemnities may be financed, among other methods, by a charge on new or regenerated oils, HAS ADOPTED THIS DIRECTIVE: Article 1 For the purposes of this Directive, the term "waste oils" shall be taken to mean any semi-liquid or liquid used product totally or partially consisting (1)OJ No C 85, 18.7.1974, p. 6. (2)OJ No C 125, 16.10.1974, p. 33. (3)OJ No C 112, 20.12.1973, p. 3. of mineral or synthetic oil, including the oily residues from tanks, oil-water mixtures and emulsions. Article 2 Member States shall take the necessary measures to ensure the safe collection and disposal of waste oils. Article 3 Member States shall take the necessary measures to ensure that, as far as possible, the disposal of waste oils is carried out by recycling (regeneration and/or combustion other than for destruction). Article 4 Member States shall take the necessary measures to ensure the prohibition of: 1. any discharge of waste oils into internal surface waters, ground water, coastal waters and drainage systems; 2. any deposit and/or discharge of waste oils harmful to the soil and any uncontrolled discharge of residues resulting from the processing of waste oils; 3. any processing of waste oils causing air pollution which exceeds the level prescribed by existing provisions. Article 5 Where the aims defined in Articles 2, 3 and 4 cannot otherwise be achieved, Member States shall take the necessary measures to ensure that one or more undertakings carry out the collection and/or disposal of the products offered to them by holders, where appropriate in the zone assigned to them by the competent authorities. Article 6 In order to comply with the measures taken pursuant to Article 4, any undertaking which disposes of waste oils must obtain a permit. This permit shall be granted by the competent authorities after examination of the installations, if necessary. These authorities shall impose the conditions required by the state of technical development. Article 7 A person holding waste oils must, if he is unable to comply with the measures taken pursuant to Article 4, place them at the disposal of the undertaking or undertakings referred to in Article 5. Article 8 The holders of certain quantities of waste oils containing impurities in excess of certain percentages must handle and stock them separately. The competent authorities shall fix the quantities and percentages, which may differ according to category of product, referred to in the first subparagraph. Article 9 Undertakings collecting and/or disposing of waste oils must carry out these operations in such a way that there will be no avoidable risk of water, air or soil pollution. Article 10 Any establishment producing, collecting and/or disposing of more than a given quantity of waste oils per year, to be specified by each Member State but not higher than 500 litres, must: - keep a record of the quantity, quality, origin and location of such oils and of their despatch and receipt, including the dates of the latter and/or - convey such information to the competent authorities on request. Member States are authorized to fix the quantity of waste oils in accordance with the first subparagraph in terms of an equivalent quantity of new oil calculated according to a reasonable conversion factor. Article 11 Any undertaking which disposes of waste oils must convey to the competent authorities, at their request, any information concerning the disposal or deposit of such waste oils or residues thereof. Article 12 The undertakings referred to in Article 6 shall be inspected periodically by the competent authorities, particularly as regards their compliance with the conditions of their permits. Article 13 As a reciprocal concession for the obligations imposed on them by the Member States pursuant to Article 5, indemnities may be granted to collection and/or disposal undertakings for the service rendered. Such indemnities must not exceed annual uncovered costs actually recorded by the undertaking taking into account a reasonable profit. The amount of these indemnities must be such as not to cause any significant distortion of competition or to give rise to artificial patterns of trade in the products. Article 14 The indemnities may be financed, among other methods, by a charge imposed on products which after use are transformed into waste oils, or on waste oils. The financing of indemnities must be in accordance with the "polluter pays" principle. Article 15 Each Member State shall periodically convey to the Commission information concerning its technical expertise and the experience gained and results obtained through the application of measures taken pursuant to this Directive. The Commission shall send an overall summary of such information to the Member States. Article 16 Every three years, Member States shall draw up a situation report on the disposal of waste oils in their respective countries and shall send it to the Commission. Article 17 Member States shall implement the measures necessary to comply with this Directive within 24 months of its notification, and shall forthwith inform the Commission thereof. Article 18 The provisions adopted by the Member States pursuant to this Directive may be progressively applied to the undertakings referred to in Article 6, existing at the time of notification of this Directive, within four years of the said notification. Article 19 Member States shall communicate to the Commission the texts of the main provisions of national law which they adopt in the field covered by this Directive. Article 20 This Directive is addressed to the Member States. Done at Luxembourg, 16 June 1975. For the Council The President R. RYAN